Citation Nr: 0608315	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  92-01 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for malignant melanoma 
of the chest wall (sometimes claimed as breast cancer) due to 
exposure to ionizing radiation in service.  

2.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to service-connected bilateral 
external otitis, otomycosis.   

3.  Entitlement to an increased (compensable) rating for 
bilateral external otitis, otomycosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from March 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The appellant's claim pertaining to 
service connection for melanoma of the chest wall (sometimes 
claimed as breast cancer) due to exposure to ionizing 
radiation in service has been in appellate status for many 
years and has involved multiple remands as well as 
consideration by the United States Court of Appeals for 
Veterans Claims (Court) on the appellant's petition for 
extraordinary relief, which the Court denied in February 
1998.  The appellant testified at a hearing at the RO in 
January 2000, he and his daughter testified at a hearing at 
the RO in November 2000, and the appellant, accompanied by 
his daughter, testified before the undersigned at a hearing 
in Washington, D.C., in July 2002.

In a decision dated in January 2003, the Board denied 
entitlement to service connection for malignant melanoma of 
the chest wall, sometimes claimed as breast cancer.  In 
February 2003, the appellant filed a motion for 
reconsideration of the January 2003 Board decision.  A Deputy 
Vice Chairman of the Board denied that motion in June 2003.  
In August 2003, the Board received a statement from the 
appellant dated in July 2003, which the Board construed as 
the appellant's second motion for reconsideration of the 
January 2003 Board decision.  In a letter dated in October 
2003, a Deputy Vice Chairman of the Board told the appellant 
that his correspondence failed to present arguments showing 
error in the Board's decision and notified the appellant that 
the request for reconsideration remained denied.

Thereafter, the appellant appealed the January 2003 Board 
decision to the Court.  In an order dated in February 2003, 
the Court vacated the January 2003 Board decision and granted 
an unopposed motion of the Secretary of Veterans Affairs to 
remand the appeal to the Board.  The Court returned the 
appeal to the Board, and in May 2004 the appellant testified 
from the Buffalo RO at a videoconference hearing before the 
undersigned sitting in Washington, D.C.

In order to comply with the Court's decision, in July 2004 
and May 2005, the Board remanded this case to the RO for 
additional development consistent with the Court's decision.

In addition to the foregoing, issues on appeal include 
entitlement to an increase (compensable) rating for bilateral 
external otitis, otomycosis, and entitlement to service 
connection for bilateral hearing loss, to include as 
secondary to service-connected bilateral external otitis, 
otomycosis.  The RO denied those claims in a rating decision 
dated in December 2001.    

The appellant's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c).

Other matters

The Board also notes that the appellant has submitted June 
2001 and October 2001 reports of computerized tomography (CT) 
studies of the chest from the Diagnostic Imaging Center.  The 
impression reported in June 2001 was streaky reticular- 
nodular parenchymal changes in the lingular segment of the 
left upper lobe [of the lung], which the physician said 
likely represented post inflammatory scarring.  In October 
2001, the physician said there was no interval change and 
again noted patchy reticulonodular parenchymal changes in the 
periphery of the lingular segment of the left upper lobe.  
The physician said these findings were likely related to 
post-inflammatory scarring.  In an addendum to the October 
2001 report, the physician said that following review of the 
appellant's prior CT scans, there were findings of prior left 
chest wall surgery with resection of the patient's breast.  
The physician said there was no change in the reticulonodular 
parenchymal changes within the anterior periphery of the 
lingular segment of the left upper lobe.  He said these might 
represent post radiation/inflammatory scarring.  The 
appellant has reported that he has never received medical 
radiation treatments and that his only exposure to radiation 
was in service.  In addition, in a letter dated in July 2004, 
the appellant stated that the scarring in his left lung could 
only have come from the radiation to which he was exposed on 
his trip to Hiroshima from Osaka.  The RO should clarify 
whether the appellant is attempting to raise a claim for 
service connection for left lung disability due to exposure 
to ionizing radiation in service.


FINDINGS OF FACT

1.  The competent and probative medical and other evidence of 
record does not demonstrate that the appellant has at any 
time had cancer of the breast.

2.  The competent and probative medical and other evidence 
does not demonstrate that the appellant's malignant melanoma 
of the chest wall was present until more than a year after 
service or that it was etiologically related to any incident 
of service including exposure to ionizing radiation.

3.  The appellant does not have bilateral hearing loss that 
is related to his military service or his service-connected 
bilateral external otitis, otomycosis.   

4.  The appellant's bilateral external otitis, otomycosis, is 
manifested primarily by itching, and slight scaling and 
dryness of the ears.   





CONCLUSIONS OF LAW

1.  Malignant melanoma of the chest wall (sometimes claimed 
as breast cancer) was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).

2.  Bilateral hearing loss was not incurred in or aggravated 
by military service, and is not proximately due to or the 
result of service-connected bilateral external otitis, 
otomycosis.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.385 (2005).

3.  The criteria for an increased (compensable) evaluation 
for bilateral external otitis, otomycosis, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6210 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for malignant 
melanoma of the chest wall (sometimes claimed as 
breast cancer) due to exposure to ionizing 
radiation in service

The appellant contends that his exposure to ionizing 
radiation during service in 1945 resulted in cancer of the 
breast requiring a radical mastectomy and that service 
connection should be granted for that disability on a 
presumptive basis under the provisions of 38 C.F.R. § 
3.309(d).

In the interest of clarity, the Board will initially set 
forth the pertinent law and regulations with a discussion of 
the applicability of the Veterans Claims Assistance Act.  The 
Board will then analyze the appellant's claim with 
application of the law and regulations to the facts of the 
case.

A.  Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a veteran served 90 days or more during a period of war 
and a malignant tumor becomes manifest to a degree of 10 
percent within one year from the date of separation from 
service, such disease shall be considered to have been 
incurred or aggravated by such service, notwithstanding there 
is no evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Special considerations - exposure to ionizing radiation

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following: (i) All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid 
cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone 
cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer; and (xxiv) Any other cancer.  38 C.F.R. § 
3.311(b)(2).  Section 3.311(b)(5) requires that breast cancer 
or skin cancer become manifest 5 years or more after 
exposure.  38 C.F.R. § 3.311(b)(5).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).

B.  The VCAA - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  This law eliminates the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 2002).  In addition, the VCAA 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways: 
notice, duty to assist and standard of review.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183 
(2002).

In the statement of the case dated in May 1991, the RO 
notified the appellant that the Defense Nuclear Agency (DNA) 
had confirmed that his unit was not officially involved with 
the occupation of either Hiroshima or Nagasaki, Japan, and 
that there was no mention of any temporary duty assignment in 
those areas.  In a letter dated in November 1991, the RO 
notified the appellant that it had been unable to identify 
any record for K.S., identified by the appellant as the 
lieutenant with whom he traveled to salvage materials in what 
the appellant has identified as the Hiroshima area.  The RO's 
supplemental statement of the case (SSOC) dated in September 
1993 shows that the RO notified the appellant of the response 
from the DNA as to the RO's request for additional radiation 
dose information for the appellant.  The June 1994 remand 
from the Board served to notify the appellant of the legally 
required assumption under 38 C.F.R. § 3.311 that he was at 
the site of his claimed exposure to ionizing radiation.

In a letter dated in June 1995, the Board notified the 
appellant that his claims file may have been tampered with by 
a Board employee.  The Board stated that its review of the 
file reflected that documents added to the claims folder 
between September 1991 and March 1992, including his request 
for a travel board hearing, may have been removed and that a 
September 1991 substantive appeal may have been altered.  In 
response to the Board's letter, the appellant, in a statement 
dated in June 1995, requested that the Board proceed with a 
decision on his claim.  The appellant further stated that if 
the decision was not fully favorable, his representative 
would like the opportunity to examine the claims file and 
evaluate the feasibility of filing a motion for 
reconsideration in the event records had been altered or were 
missing.

In its June 1996 SSOC, the RO provided the appellant with the 
full text of 38 C.F.R. § 3.311, which outlines the procedural 
steps mandated for VA in certain radiation claims and served 
to provide him notice that he could obtain and provide his 
own radiation dose estimate.  In addition, in its December 
1997 SSOC the RO provided the appellant the text of 38 C.F.R. 
§ 3.309(d) and again set out the provisions of 38 C.F.R. § 
3.311.

In a January 1998 letter, the RO requested that the appellant 
complete and return authorization forms if he wanted the RO 
to try to obtain additional records from Auburn Memorial 
Hospital.  The RO also stated that if he was claiming a visit 
to Hiroshima of more than 8 hours duration, he should state 
the duration of his claimed visit and a description of all 
activities during that time, with the exception of activities 
previously described.

Through a February 1999 letter to the appellant's 
congressman, which was forwarded to the appellant, the RO 
notified the appellant of a medical dictionary definition of 
a malignant melanoma as a kind of skin cancer and also 
explained that although the term breast cancer had been used 
in conjunction with his claim for many years, service 
connection had been denied because the medical evidence did 
not show that he had breast cancer.  The RO notified the 
appellant that he should submit medical evidence that the 
condition for which he was treated in 1955 was breast cancer 
and that he should submit any medical evidence that he 
currently had breast cancer.  The RO explained that the 
available medical evidence did not support a finding that the 
appellant had ever had breast cancer.  In addition, the RO 
explained that service connection for skin cancer, which the 
available medical evidence showed was the correct diagnosis 
for the appellant's claimed condition, had been denied 
because it was not shown to be the result of exposure to 
ionizing radiation.  The RO further provided notice that 
additional information concerning the appellant's exposure to 
ionizing radiation was being sought from the Defense Threat 
Reduction Agency (DTRA) and any additional evidence obtained 
would be considered in the adjudication of the claim.  In its 
May 1999 SSOC, the RO notified the appellant of the response 
from DTRA (a copy of which the DTRA had provided him) and of 
its continuation of its denial of the claim.  In August 1999, 
the RO notified the appellant, through his congressman, that 
he had the right to personally review his claims file.

At the hearing at the RO in January 2000, the Hearing Officer 
notified the appellant that VA did not question that he had a 
mastectomy but that his claim depended on the type of cancer 
that resulted in the mastectomy.  In addition, the Hearing 
Officer notified the appellant that the RO would attempt to 
obtain his Social Security records if he requested that the 
RO do so.  At the November 2000 hearing, the Hearing Officer 
notified the appellant that it would attempt to obtain 
retired VA treatment records and X-ray reports.  At the 
hearing, the Hearing Officer explained to the appellant that 
in order to grant his claim on a presumptive basis under 38 
C.F.R. § 3.309, it was necessary that he present medical 
evidence that he had breast cancer in 1955.

In a letter dated in June 2001, the RO notified the appellant 
that multiple attempts to obtain retired VA treatment 
records, but that the only records that had been found dated 
from 1972 and 1973 and did not relate to the issue on appeal.  
In addition, the RO stated that the appellant had been shown 
at his November 2000 hearing the reply furnished by the 
Auburn Memorial Hospital in September 1978 in response to the 
RO's request for medical records.  The RO explained that this 
demonstrated that the RO had requested and received records 
from Auburn Memorial Hospital in 1978 and that if he felt 
that that hospital had any other medical records that might 
shed additional light on his claim, that he should fully 
completed and return an authorization form, identifying the 
exact dates of those records.  The RO explained that VA would 
then again try to obtain additional evidence on the 
appellant's behalf.  The RO further advised the appellant 
that should he wish to personally attempt to secure any 
evidence not already of record, which was contemporaneous 
with his treatment in 1955, VA would also consider that 
evidence in conjunction with his claim.  In his response 
dated in July 2001, the appellant disputed that the RO had 
received medical records from Auburn Memorial Hospital in 
1978 stating that the hospital currently had no record that 
VA contacted the hospital in the 1970s.

In its January 2002 SSOC, the RO provided the appellant with 
detailed information concerning the actions taken to obtain 
retired VA treatment records and provided him with notice 
that all possible sources and locations had been exhausted in 
the efforts to obtain those records.  In addition, the July 
2004 remand decision from the Board served to notify the 
appellant that a revised dose estimate would be obtained from 
DTRA and, if appropriate, his claim would then be referred to 
the Under Secretary for Benefits.  In the RO's December 2005 
SSOC, the RO notified the appellant of the response from DTRA 
and the response from the Under Secretary for Benefits.  The 
RO also notified him of its continuation of its denial of the 
claim.   

In this case, the RO sent the appellant letters in November 
2001, December 2003, and May 2005 in which he was notified of 
the types of evidence he needed to submit, and the 
development the VA would undertake.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (1992).  Thus, it was not until 
after the original rating action on appeal was promulgated 
did the RO provide notice to the appellant regarding the duty 
to notify him of the evidence he must provide, and the 
evidence that VA would obtain on his behalf.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Nevertheless, the 
Board observes that in regard to the issue on appeal, there 
is no indication that there is additional evidence that has 
not been obtained and that would be pertinent to the present 
claim.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claim, including at personal hearings at the RO, a VA 
Central Office hearing before the undersigned Board member, 
and a videoconference hearing before the undersigned Board 
member.  Quartuccio, 16 Vet. App. at 183.  Moreover, the 
appellant has also been notified of the applicable laws and 
regulations pertinent to his service connection claim.  The 
discussions in the statement of the case and supplemental 
statements of the case have further informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran [appellant] 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).   

In light of the above, it is the Board's judgment that by 
means of the statement of the case, the Board remands, the 
multiple SSOCs, correspondence to the appellant, and 
statements made by the hearing officers to the appellant, 
that VA has complied with the duty to notify the appellant of 
what evidence he should obtain and what evidence would be 
obtained by VA.  See Quartuccio, 16 Vet. App. at 183.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include obtaining a medical 
opinion when such opinion is necessary to make a decision on 
the claim.

In the instant case, obtaining a medical opinion, as well as 
other development, was required to proceed with the 
adjudication of the appellant's claim, and review of the 
record indicates that the RO complied fully with those 
requirements.  Specifically, the RO obtained the appellant's 
service medical records and all available VA treatment 
records and available records from Auburn Memorial Hospital.  
In addition, it has obtained a medical examination and 
medical opinions in conjunction with the claim.  The RO 
obtained radiation dose assessments, including a revised dose 
assessment, as required by multiple remands that were 
necessary to fully consider all the appellant's contentions 
pertaining to his in-service exposure to ionizing radiation.  
As required under 38 C.F.R. § 3.311, the RO twice referred 
the case to the Under Secretary for Benefits for an opinion 
as to whether sound scientific and medical evidence supports 
the conclusion that it is at least as likely as not that the 
appellant's disease resulted from radiation exposure during 
service.  This evidence will be discussed below.

The record shows that in June 1999, the appellant submitted a 
Social Security Administration (SSA) Appeals Council Decision 
dated in December 1983 and showing that he had been awarded 
disability benefits effective in November 1979. At the 
January 2000 hearing, the appellant testified that he had in 
his possession medical records pertaining to that decision 
but he did not know whether those records were complete and 
he wanted VA to obtain the records.  Later in the hearing, 
the appellant's representative stated that the appellant 
would inform the RO as to whether he wanted to RO to try to 
obtain his Social Security records.  A handwritten note in 
the record indicates that in April 2000, the appellant's 
representative informed the RO that the appellant wanted the 
RO to obtain his Social Security records.  In April 2000, the 
RO requested records for the appellant from the SSA, and in 
its June 2000 response, SSA stated that it had no records for 
the appellant.  The RO made an additional request to SSA for 
the appellant's records, while in August 2000, the appellant 
submitted a copy of an August 2000 letter he had received 
from SSA stating that his inquiry concerning his records was 
being referred to their Northeastern Program Service Center 
as his records were currently there.  At his November 2000 
hearing, the appellant submitted copies of documents marked 
as SSA exhibits.

In a letter to Auburn Memorial Hospital dated in August 1978, 
the RO requested that the hospital provide records dated from 
August to September 1955 pertaining to the appellant's 
radical mastectomy.  In the letter, the RO stated that the 
letter was being sent in duplicate so that the hospital could 
retain a copy.  A copy of that letter was received at the RO 
in September 1978 as were thermofax copies of records from 
the hospital, which included reports of personal history and 
physical examination, operative notes, and a page labeled 
Auburn Memorial Hospital Admission Form.

The appellant has in effect argued that VA has not adequately 
assisted him in obtaining records from Auburn Memorial 
Hospital related to his 1955 surgery.  He has noted that the 
claims file does not include a pathology report associated 
with that surgery and has argued that it may have been 
removed by a Board employee.  In February 1998 he completed 
and submitted authorization forms to obtain records from that 
hospital, but the RO did not act on that request.  Review of 
the record shows that in a July 1999 letter to his 
congressman, the appellant stated that he had checked with 
the hospital and that the hospital no longer had these 
records.  In addition, at his November 2000 hearing, the 
appellant testified that he had contacted the hospital on 
several occasions and that they told him they had the same 
records from 1955 as he did and he acknowledged at the 
hearing that he does not have a pathology report.  As the 
appellant has demonstrated that additional requests to Auburn 
Memorial Hospital could not produce additional relevant 
records, the Board concludes that further action in this 
regard would be fruitless and should not be pursued.

The appellant and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the appellant's claim.  In addition to the SSA records, the 
appellant has presented other private medical records and 
statements, as well as abstracts of journal articles 
concerning melanoma and other skin cancer in Japanese 
survivors of the bombings of Hiroshima and Nagasaki.  He has 
also submitted internet information concerning medical 
definitions, as well as treatise excerpts concerning the use 
of the radical mastectomy in the treatment of breast cancer.  
Over the course of the appeal, the appellant has submitted, 
either directly to the RO or through his congressmen and 
senators, many pages of argument on his appeal.  The 
appellant has identified no other evidence that he has 
indicated is relevant to his claim.  With the assistance of 
his representative, he testified at hearings before RO 
hearing officers in January 2000 and November 2000, as well 
as before the undersigned Member of the Board at a July 2002 
hearing in Washington, D.C., and a May 2004 videoconference 
hearing before the undersigned Board member.  Consequently, 
given the standard of the new regulation, the Board finds 
that VA did not have a duty to assist that was unmet.      

In sum, it is the judgment of the Board that the facts 
relevant to appellant's claim have been properly developed to 
the extent possible, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the appellant will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Standard of review

The Board will apply the current standard of review in 
evaluating the appellant's claim.  The current standard 
follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Oritz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Oritz, 274 F.3d at 
1365.



C.  Analysis

Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

Background

A review of the history of the appellant's case shows that in 
July 1978, the appellant filed a VA service connection claim 
and in response to the request for a statement of the nature 
of sickness, disease or injuries for which the claim was made 
and date it began, the appellant responded "malignant tumor 
left chest due to exposure to radiation radical mastectomy 
8/29/55."  In a rating decision dated in February 1979, the 
RO denied service connection for residuals excision malignant 
tumor, left chest, due to exposure to radiation.  In a letter 
dated in February 1979, the RO notified the appellant that 
service connection for his scar, residuals of left radical 
mastectomy, had been denied.  The RO informed the appellant 
of his procedural and appellate rights.  The appellant did 
not appeal, and that decision became final.  See 38 U.S.C.A. 
§ 7105 (West 2002).

In 1989, the appellant sought to reopen his radiation claim, 
and based on the appellant's statements concerning his 
activities in Japan, the RO reopened the claim based on new 
legislation [Radiation-exposed Veteran's Compensation Act of 
1988, Pub. L. No. 100-321, § 2(a), May 20, 1988, 102 Stat. 
485, codified at 38 U.S.C. § 312(c) (currently numbered 38 
U.S.C. § 1112(c)) with the implementing regulation at 38 
C.F.R. § 3.309(d)].  In a confirmed rating decision dated in 
January 1990, the RO reopened the claim and denied service 
connection for breast cancer due to radiation exposure.  The 
appellant's disagreement with that decision led to this 
appeal.

The Board will consider the appellant's claim on a de novo 
basis as it has been well established that previously denied 
claims may be subsequently adjudicated as new claims without 
regard to finality where there has been a liberalizing change 
in the applicable law.  See, e.g., Spencer v. Brown, 4 Vet. 
App. 283, 288-89 (1993); Sawyer v. Derwinski, 1 Vet. App. 
130, 133-34 (1991).

In November 1991, the RO completed a VA Form 1-8, 
Certification of Appeal, in which it certified the issue of 
entitlement to service connection for breast cancer due to 
exposure to ionizing radiation.  The Board notes, and the 
appellant contends that this is a decisive point, that in its 
May 1991 statement of the case, the RO stated that service 
connection for breast cancer was not established and that the 
reasons for the decision were that the appellant did have a 
radiogenic disease under the criteria of the law, but that it 
had not been established that the veteran met the criteria 
for "onsite participation."

The Board acknowledges that in its remands dated in November 
1992, June 1994, January 1996, and April 1997, it framed the 
issue as entitlement to service connection for breast cancer 
due to exposure to ionizing radiation, as had the RO.  In 
those remands, the Board concentrated on development of the 
appellant's claim under the provisions of 38 C.F.R. § 3.311, 
which involves obtaining a radiation dose assessment for the 
appellant.  At the end of each of its remands, with reference 
to 38 C.F.R. § 20.1100, the Board stated that its remand was 
in the nature of a preliminary order and did not constitute a 
decision of the Board on the merits of the appeal.

Review of the record shows that in an order dated in July 
1997, the Court stated that in May 1997, the appellant filed 
with the Court a petition seeking extraordinary relief in his 
appeal for service-connected disability.  The Court reported 
that the appellant's petition stated that in March 1989, he 
filed a claim for breast cancer due to exposure to ionizing 
radiation during World War II.  The Court noted that the 
Board had remanded the claim four times, most recently for a 
supplemental radiation dose estimate under the provisions of 
"38 C.F.R. § 3.31(a)(1) and (a)(2)(iii)" [sic 38 C.F.R. § 
3.311(a)(1) and (a)(2)(iii)].  The Court indicated that the 
appellant had expressed concern that, due to his failing 
health, he would not live to see the outcome of his appeal to 
the Board and that he had requested an order requiring the 
Board to issue a final decision in his appeal to assure that 
he received his due process rights in his lifetime.

In its December 1997 SSOC, the RO notified the appellant that 
it had considered medical evidence added to the record, and 
that based on review of the entire record concluded that the 
appellant did not have breast cancer and that his malignant 
melanoma, which was a skin cancer, was not due to exposure to 
ionizing radiation in service.  The appellant continued his 
appeal.

In its February 1998 en banc denial of the appellant's 
petition for extraordinary relief, the Court noted that a 
majority of the original panel would have construed the 
appellant's petition as a notice of appeal from and inferred 
denial of service connection for cancer [on a presumptive 
basis] under 38 C.F.R. § 3.309.  In its en banc ruling, the 
Court held that in its April 1997 remand the Board did not 
exceed its jurisdiction in reserving final decision on the 
presumptive claim.  The Court added that on the issue of 38 
C.F.R. § 3.309, it had no doubt that the Board would include 
a reasoned and fully supported decision on the applicability 
of that regulation and the presumption based thereon, should 
the remand to the RO not prove fruitful to the appellant.

In its March 1998 remand, the Board framed the issue as 
entitlement to service connection for malignant melanoma of 
the chest wall (sometimes claimed as breast cancer) due to 
exposure to ionizing radiation in service.  In the remand, 
the Board requested additional evidentiary development under 
38 C.F.R. § 3.311 because potential exposure to ionizing 
radiation from two pipe wrenches claimed by the appellant had 
not to date been explicitly considered in radiation dose 
assessments provided by the Defense Special Weapons Agency.  
The development requested by the remand was completed, and 
after that the appellant testified at hearings at the RO in 
January 2000 and November 2000.  In addition, the appellant 
presented testimony at a hearing before the undersigned in 
Washington, D.C., in July 2002.

In a decision dated in January 2003, the Board denied 
entitlement to service connection for malignant melanoma of 
the chest wall, sometimes claimed as breast cancer.  
Thereafter, the appellant appealed the January 2003 Board 
decision to the Court.  In an order dated in February 2003, 
the Court vacated the January 2003 Board decision and granted 
an unopposed motion of the Secretary of Veterans Affairs to 
remand the appeal to the Board.  The Court ordered 
readjudication of the claim with consideration of a May 2003 
study of the National Research Counsel (NRC) reporting that 
reconstructions of veterans' exposures to ionizing radiation 
used for determining VA benefits eligibility had been 
underestimated.  See A Review of the Dose Reconstruction 
Program of the Defense Threat Reduction Agency, The National 
Academies Press, May 8, 2003).  The Appellee's Motion for 
Remand of the case to the Board pointed out that the factual 
integrity of the Board's January 2003 decision was called 
into question by NRC's conclusion that the radiation dose 
estimates by DTRA for atomic veterans may have been 
underestimated substantially.  Thus, the Court returned the 
appeal to the Board, and in May 2004, the appellant testified 
from the Buffalo RO at a videoconference hearing before the 
undersigned sitting in Washington, D.C.

In order to comply with the Court's decision, in July 2004, 
the Board remanded this case to the RO for additional 
development consistent with the Court's decision.  In the 
remand, the Board acknowledged that as a result of the NRC 
study, additional evidentiary development under 38 C.F.R. 
§ 3.311 was warranted.  Therefore, the Board requested that 
the RO obtain a revised radiation dose estimate for the 
appellant.  

By a May 2005 decision, the Board again remanded this case.  
In the May 2005 decision, the Board noted that the evidence 
of record included a copy of an October 2004 letter from DTRA 
in which it was stated that it had reviewed the appellant's 
dose assessment and concluded that his "worst case" dose 
from external radiation, inhalation, and ingestion was less 
than one rem.  The Board noted that that was different from 
the radiation dose information previously provided for the 
appellant and reported in the DTRA's February 1999 letter.  
Thus, the Board requested additional evidentiary development 
under 38 C.F.R. § 3.311, including referral to the Under 
Secretary for Benefits, if appropriate.  The development 
requested by the remand was subsequently completed and in its 
December 2005 SSOC, the RO notified the appellant of its 
continuation of its denial of the claim.    

The Board will first discuss its determination regarding the 
appellant's current disability and will then divide the 
remaining discussion into three parts: presumptive service 
connection under 38 C.F.R. § 3.309(a) and (d); radiogenic 
diseases under 38 C.F.R. § 3.311; and Combee considerations.

Breast cancer versus malignant melanoma

The essence of the appellant's argument is that his August 
1955 left radical mastectomy was due to cancer, that it 
involved his left breast, and that on orders from his 
superior officer, he went to Hiroshima while he was in Japan 
in 1945 thereby warranting entitlement to service connection 
on a presumptive basis under the provisions of 38 C.F.R. § 
3.309(d).  He argues that until the time his file may have 
been tampered with by a Board employee, the RO and the Board 
said that he had breast cancer and that VA should be bound by 
that.  According to the appellant, a Board employee might 
have removed a 1955 pathology report that could have 
contained a diagnosis of breast cancer.  He states that 
without proof that the 1955 pathology report was not before 
the RO in 1991 that VA must accept the RO's 1991 statement of 
breast cancer as true.  The appellant maintains that since 
the evidence of record does not show that he did not have 
breast cancer, that under the doctrine of reasonable doubt, 
it should be decided that the malignancy that resulted in his 
radical mastectomy was, in fact, cancer of the breast.  He 
asserts that he does not have to prove breast cancer and that 
it cannot be challenged that he had Cancer of the Breast, 
which is on the list of presumptive disabilities under 38 
C.F.R. § 3.309. 

At the outset of this discussion, the Board acknowledges that 
the appellant's file was handled by a Board employee who may 
have tampered with his file.  In a June 1995 letter to the 
appellant, the Board explained that review of his file 
reflected that documents added to his claims folder between 
September 1991 and March 1992, including his request for a 
travel Board hearing, may have been removed and that a 
September 1991 substantive appeal may have been altered.  As 
was outlined earlier, although provided the opportunity to do 
so, at that time neither the appellant nor his representative 
inspected his claims file to independently determine whether 
or to what extent his claims file had been subject to 
tampering.  It was only in later arguments that the appellant 
asserted that there may have been of record a 1955 pathology 
report showing a diagnosis of breast cancer and that it may 
have been removed from his file.

In the June 1995 letter, the Board told the appellant that if 
his claims file contained records that were destroyed and 
could not be completely reconstructed, his case would 
received the same heightened standard of review by VA as is 
applied in cases involving the destruction of government 
records in the 1973 fire at the National Personnel Records 
Center in St. Louis, Missouri.  In a case where records were 
lost in that fire, the Court has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

The Board feels obliged to report the pertinent evidence in 
detail because of the appellant's adamant disagreement with 
the interpretations of the evidence made by VA.

Among the evidence that the appellant has submitted are 
September 1999 photographs showing residuals of his radical 
mastectomy, textbook excerpts concerning radical mastectomy, 
an article concerning the surgical treatment of primary 
breast cancer, and a definition of radical mastectomy from a 
National Cancer Institute glossary.  The published materials 
define a radical mastectomy as an operation that removes the 
breast, chest muscles and all of the lymph nodes in the 
armpit area, and the journal article, dated in 1988, pointed 
out that during much of the 20th century, radical mastectomy 
had been the treatment of choice for primary operable breast 
cancer.

The records from Auburn Memorial Hospital include a personal 
history, dated in August 1955, in which it was noted that the 
appellant stated that he had had a lesion of the left chest 
for approximately six years.  He indicated that the lesion 
had been "crusted at times and occasionally with slight 
bleeding."  Upon physical examination, it was noted that the 
lesion was "bluish and reddish purple and black in color" 
and was "located just superior and mesial to the left 
breast."  It was reported that the appellant's family 
physician had kept track of measurements of the lesion and 
that it had more than doubled in size since December 1954.

An operative note dated in August 1955 begins with the pre-
operative diagnosis of melanoma, left chest wall.  The note 
reports that an elliptical incision was made with a one-half 
to one-inch margin completely around the margin of the lesion 
of the anterior chest wall.  The incision was made through 
the skin, fat, and superficial fascia to the level of the 
pectoral fascia and was removed.  In the operative note, the 
surgeon stated that immediate gross and microscopic 
pathological examination was done but that the pathologist 
was unable to determine whether there were benign or 
malignant characteristics to this lesion.  The surgeon stated 
that the defect of the chest was closed.  He said that the 
decision as to further treatment would depend upon the 
diagnosis when fixed sections were available for study by the 
pathologist. The post-operative diagnosis was melanoma, left 
chest wall.

A later operative note, also dated in August 1955, states 
that the pre-operative diagnosis was melanoma, malignant, 
left chest wall.  The note shows that the appellant underwent 
a procedure in which a long, elliptical incision was made in 
the left chest wall about the location from which the 
melanoma had previously been removed.  The surgeon stated 
that incision included the substance of the left breast. 
Muscles and fat structures were stripped from the chest wall.  
The surgeon said that technically, the procedure was 
identical with that performed for a radical mastectomy.  The 
post-operative diagnosis reported in the operative note was 
malignant melanoma, left chest wall.

A document labeled Auburn Memorial Hospital Admission Form 
shows that the appellant was hospitalized from August to 
September 1955.  The portion of the sheet labeled Summary 
states that the final diagnosis was melanoma, malignant, 
chest wall and that the operative procedures were excision of 
melanoma and radical mastectomy, left.

The available evidence from Auburn Memorial Hospital does not 
include a pathology report.

In a letter dated in June 1978, received at the VA office in 
Syracuse, New York, in June 1978 and received at the RO in 
July 1978, Chung Hyun Oh, M.D., said that the appellant had 
been under his care since June 1974.  He stated that the 
appellant's past history came from another physician who had 
retired.  Dr. Oh then stated:

From August 23, 1956 through January 3, 
1957, [the appellant] received treatment 
for a superficial melanocarcinoma with 
dermal invasion on his left chest wall.  
At that time, he had a left radical 
mastectomy and left axillary node 
dissection.  According to reports, there 
was no evidence of any metastatic 
invasion in the axillary nodes, and [the 
appellant] has had no evidence of 
recurrence since that time.

When last seen of December 20, 1977, his physical examination 
was negative except for post-operative scarring. 

In a statement dated in August 1978, the appellant said that 
in July 1947, he had a burning sensation in his left breast 
and eventually went to a doctor who was since deceased.  He 
stated that the doctor kept watch of a birthmark on his left 
breast and that this mark started to change color and enlarge 
over a period of time.  According to the appellant, his 
doctor sent him to a surgeon who performed a radical 
mastectomy in August 1955.  He further stated that the 
surgeon had retired and left his records with Dr. Oh.  In 
addition, he indicated that records of the operation and X-
rays were on file at Auburn Memorial Hospital.

The record includes a certificate of professional care dated 
in July 1981 and an August 1981 medical report prepared at 
the request of SSA by David J. Martin, M.D.  In the July 1981 
document Dr. Martin stated that the appellant was under his 
care for status post left radical mastectomy and left 
meniscectomy.  In the August 1981 medical report, Dr. Martin 
indicated that the appellant's relevant medical history 
included status post radical mastectomy for carcinoma breast, 
and the reported diagnoses included status post left radical 
mastectomy for breast cancer.  In the report Dr. Martin 
described physical limitations caused by permanent left chest 
muscle loss associated with the mastectomy, but he did not 
indicate the basis for the diagnosis involving breast cancer.

In a VA examination report dated in October 1997, the 
physician stated that the appellant gave a history of a blue-
black skin lesion present on the left chest wall over a 
number of years.  She said the history provided by the 
appellant, the history recorded in the hospital records, the 
physical examination at the time of the skin lesion, and the 
gross reports of the surgical procedures, one of which was a 
biopsy and the other of which was a radical mastectomy and 
lymph node dissection, all supported the diagnosis written on 
the chart, which was malignant melanoma.  The physician noted 
that there was no pathology report to support that diagnosis 
or any other.  According to the physician, on physical 
examination, there was evidence of a left radical mastectomy.  
She indicated that she saw no evidence by history or physical 
examination that the veteran currently had breast cancer.  
The physician reported that malignant melanoma was a skin 
cancer and was not breast cancer.  She said that without a 
pathology report, one could only infer from the information 
that the appellant had melanoma and not breast cancer.

In a letter dated in July 1999, Dr. Oh stated that in 
September 1955, the appellant had a left radical mastectomy 
which included the excisional removal of the pectoralis major 
and minor muscles and a left axillary node dissection due to 
melanoma with dermal invasion of his left chest wall.  He 
said that the appellant had had no evidence of recurrence 
since that time.

In an August 1999 letter, the appellant's daughter, who is an 
oncology nurse, stated that pathology of the male breast 
tissue for breast cancers were similar to female breast 
cancers and that she had assisted in treating men with 
invasive ductal cancer, intraductal cancer and carcinoma in 
situ.  She said that other types of cancer she had seen 
located in the breast area in male patients were sarcomas, 
skin cancers and lymphomas.  The appellant's daughter noted 
that she had not done an exhaustive literature search, but 
that a Medline literature search showed that metastasis from 
prostate cancer, granular cell tumors and secretory carcinoma 
were found in the anatomical area of the breast in men.

In a letter dated in October 1999, Sara Jo Grethlein, M.D., 
an oncologist and associate professor of medicine, reported 
that she had examined the appellant and review records 
provided by the appellant.  She noted that the appellant 
reported that in 1955, he was diagnosed as having melanoma 
and had a left radical mastectomy. She stated that the 
appellant was concerned that the lesion may actually have 
been breast cancer.  According to Dr. Grethlein, the 
appellant was unable to furnish pathologic slides, reporting 
that the hospital records were lost.  Dr. Grethlein indicated 
that the appellant had asked her to comment on whether his 
malignancy in 1955 was likely breast cancer or melanoma.  She 
said that in the absence of the pathologic specimen, she 
would not be able to give a definitive answer.  Dr. Grethlein 
reported that she had reviewed the records provided by the 
appellant, including his physician's notes from Auburn 
Hospital in 1955.  She noted most helpful her was the 
description of the lesion, which she quoted from the personal 
history (outlined above). According to Dr. Grethlein, the 
description was characteristic of malignant melanoma and for 
that reason, she would tend to believe that this was a 
melanoma.  She said there was, however, no finding that 
contradicted the possibility of breast cancer.

At the November 2000 hearing, the appellant's daughter, who 
as stated earlier is an oncology nurse, testified that from 
everything she had read one would assume that the appellant's 
cancer was a malignant melanoma, but that it had been her 
experience that even after a post-operative diagnosis, a 
subsequent pathology report would come back with a different 
diagnosis.  She testified that without a pathology report, 
she would have to call the diagnosis into question.  The 
appellant's daughter emphasized that a definitive diagnosis 
was made with tissue under a microscope and a pathologist.

At the November 2000 and July 2002 hearings, the appellant 
testified that he did not recall whether in 1955 any doctor 
told him he had breast cancer.  He stated that subsequent to 
his surgery in 1955, he had not ever been treated again for 
any recurrence of his cancer, but that he had regular chest 
X-rays.  In various statements and correspondence, the 
appellant has reported that those X-ray reports are not 
available.  At the July 2002 hearing, the appellant testified 
that the first mention of breast cancer came from the RO in 
1991.  He said that up to that time, he had listed his 
condition as a radical mastectomy.

The appellant has submitted a June 2002 VA progress note 
showing that he was provided an examination for the radiation 
registry.  He gave a history of exposure to ionizing 
radiation in 1944 when he was ordered to go to Hiroshima.  
The appellant said he believed this exposure was related to 
the need for him to have a left radical mastectomy done in 
1955 for breast cancer.  According to the appellant, at one 
time VA ruled that he did have breast cancer and it was 
related to the exposure but then the report was missing from 
his record and VA rescinded its statement and said it was not 
related and he did not have breast cancer.  The examiner 
stated that apparently the record that was missing was the 
pathology report.  On examination, it was noted that the 
chest on the left side was very flat with no nipple and that 
there was a healed surgical scar on the left chest into the 
left axilla.  The assessment was "Breast cancer: Large scar 
and missing breast noted on left chest.  No axillary nodes." 

Based on its review of the evidence, the Board finds that the 
preponderance of the competent and probative evidence 
supports the conclusion that the appellant's only cancer was 
malignant melanoma.  The Board finds the medical records from 
Auburn Memorial Hospital and Dr. Oh to be persuasive in this 
regard.  The Board observes that the sequence of reports from 
Auburn Memorial Hospital shows the first operative note 
reported the diagnosis as melanoma, left chest wall, and 
stated that immediate gross and microscopic examination by a 
pathologist had failed to determine whether the lesion had 
benign or malignant characteristics and that further 
treatment would depend on study of fixed sections by the 
pathologist.  The record shows that days later, the appellant 
did undergo further treatment, that is, the left radical 
mastectomy, by which time the pre-operative diagnosis was 
melanoma malignant, chest wall, and further when the 
appellant was discharged from the hospital more than a week 
after that, the final diagnosis was melanoma, malignant, 
chest wall.  The finding that the appellant's cancer was 
malignant melanoma is further strengthened by Dr. Oh's 
statement in 1978 when he said that the appellant's earlier 
physician had reported that the appellant was treated for 
melanocarcinoma in the 1950s and that "reports" indicated 
there was no evidence of metastatic invasion of the axillary 
nodes.

Although the record includes the 1981 SSA medical report 
prepared by Dr. Martin in which he reported a diagnosis of 
status post left radical mastectomy for breast cancer and the 
June 2002 VA medical examination report with the assessment 
of breast cancer, these reports are of extremely limited 
probative value.  There is no indication that either 
physician reviewed any or all of the appellant's medical 
records pertaining to his 1955 evaluation and treatment, nor 
in either report does the physician indicate a rationale for 
the diagnosis.  Rather, it appears that the diagnosis in each 
case was most likely based on the appellant's statements 
alone.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  In 
light of the Court's opinions, the Board finds the 1981 and 
2002 reports showing the diagnosis of breast cancer to be of 
extremely limited probative value as to whether the 
appellant's cancer was breast cancer or malignant melanoma.

The appellant's daughter, who is an oncology nurse, reviewed 
the appellant's medical records, as did both the VA physician 
who examined the appellant in October 1997 and the private 
oncologist, Dr. Grethlein, who examined the appellant in 
October 1999.  All three observed that without a pathology 
report, a definitive diagnosis of malignant melanoma could 
not be made, but all concluded that based on their review of 
the records, particularly those from Auburn Memorial 
Hospital, the available evidence supported the diagnosis of 
malignant melanoma.

The Board acknowledges that Dr. Grethlein stated that there 
was no finding that contradicted the possibility of breast 
cancer.  The Board finds, however, that the statement that 
there was a "possibility" of breast cancer does not raise a 
reasonable doubt as to the diagnosis of the appellant's 
cancer.  In addition, the Board observes that the opinion 
from Dr. Grethlein is speculative, and a finding of service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (2005).  A 
number of Court cases have provided discussion on this point 
of weighing medical opinion evidence.  See Morris v. West, 13 
Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed 
speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative).  Thus, the Board 
finds that based on its consideration of all procurable 
evidence that the competent and probative medical and other 
evidence of record does not demonstrate that the appellant 
has at any time had breast cancer.

The Board interprets the appellant's argument that it cannot 
be challenged that he had cancer of the breast, which he 
assets would afford him the presumptions of service 
connection under 38 C.F.R. § 3.309(d), to mean that since the 
evidence clearly shows that his left breast was removed in 
his cancer treatment, that he had cancer of the breast.  The 
Board notes that the term cancer of the breast is used in the 
list of diseases for which service connection may be granted 
on a presumptive basis under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  As noted earlier, the VA physician who 
examined the appellant in October 1997 explained that 
malignant melanoma is a skin cancer and is not breast cancer, 
and the appellant's daughter reported that she had observed 
skin cancers located in the area of the male breast.

A preponderance of the competent and probative evidence 
supports the conclusion that the appellant's only cancer was 
malignant melanoma, a skin cancer.  There is of record no 
competent medical evidence that supports the appellant's 
implied assertion that he had any primary cancer other than 
skin cancer.  Although the appellant may believe that cancer 
of the breast was present, it is now well- established that 
the appellant, as a layperson, is not qualified to render 
medical opinions regarding diagnoses or etiology of medical 
disorders, and his opinion is entitled to no weight of 
probative value.  See, e.g., Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Having found that the appellant's cancer was malignant 
melanoma, a skin cancer, the Board will now proceed with its 
discussion in three parts: presumptive service connection 
under 38 C.F.R. § 3.309(a) and (d); radiogenic disease under 
38 C.F.R. § 3.311; and Combee considerations.

38 C.F.R. § 3.309

The Board notes that malignant tumors are included among the 
chronic diseases for which presumptive service connection is 
warranted under the provisions of 38 C.F.R. § 3.309(a).  The 
appellant's service medical records include no complaint, 
finding or diagnosis concerning a lesion on his left chest 
wall, and there is no evidence whatsoever that the 
appellant's malignant melanoma, i.e., skin cancer, was 
present during his service.  Although the appellant has 
reported that in July 1947, he had a burning sensation in his 
left breast and eventually saw a doctor about it, he has 
reported that that doctor is deceased and his records are not 
available.  The Board notes that July 1947 was more than a 
year after the appellant's discharge from service in January 
1956, and the appellant does not contend, nor does the 
evidence show that the appellant's skin cancer was present to 
a compensable degree within one year after service.  The 
Board therefore finds that the presumptive provisions of 38 
C.F.R. § 3.309(a) are not for application.

Malignant melanoma, or skin cancer, is not one of the 
diseases set forth in 38 C.F.R. § 3.309(d) as presumptively 
related to radiation exposure.  The Board therefore finds 
that the presumptive provisions of 38 C.F.R. § 3.309(d) are 
not for application with respect to the appellant's claim 
that his cancer was due to in-service radiation exposure.

38 C.F.R. § 3.311

The Board will now turn to the matter of whether the 
appellant's malignant melanoma, a skin cancer, was related to 
his exposure to ionizing radiation in service.  As was 
outlined earlier, skin cancer is a radiogenic disease under 
38 C.F.R. § 3.311, the provisions of which have been reviewed 
above and will not be repeated.  The appellant contends that 
he was exposed to ionizing radiation while he was stationed 
in Japan from October 1945 to December 1945.  He has reported 
that he was stationed in Osaka and served with Headquarters 
Company, 1136th Construction Group.  The appellant recalls 
that on one occasion, he traveled in a truck with his 
superior officer, a lieutenant, and a driver, on a mission to 
obtain aluminum sheets to cover mess hall tables.  According 
to the appellant, he rode in the back of the truck and that 
the trip took approximately 8 hours each way.  He states that 
his party arrived at what he believes had been an aircraft 
factory, which had been badly damaged.  The appellant 
recalled that the outside was blackened but it had not burned 
much inside as the aluminum sheets were not damaged or 
stained.  According to the appellant, the top sheet of a 
stack of aluminum sheets (each measuring approximately 4 by 
10 feet) was covered with soot, but that below the top sheet, 
the aluminum looked like new.  He said that they loaded a 
stack of aluminum sheets into the truck and that he also took 
two four-foot pipe wrenches that were covered with soot.  The 
appellant said that they spent a total of about 20 minutes at 
the factory and that he rode on top of the stack of aluminum 
sheets during the 8-hourt trip back to Osaka.  He states that 
no one specifically said that they were in Hiroshima, but 
that he believes they were in Hiroshima because of the 
direction they traveled and the fact that they had to go 
through roadblocks that required the presence of a 
commissioned officer for passage.  The appellant also reports 
that he and his fellow servicemen thereafter ate off the 
tables they covered with the aluminum and that although the 
pipe wrenches broke when he tried to use them, he kept them 
as souvenirs.

The Board has reviewed all of the evidence of record.  The 
Department of Defense, through the Defense Nuclear Agency 
(DNA) and its successor organizations, the Defense Special 
Weapons Agency (DSWA) and the Defense Threat Reduction Agency 
(DTRA) have confirmed that the appellant's service personnel 
records could not be found at their storage location at the 
National Personal Records Center and were apparently 
destroyed in the 1973 fire.  Through a search of unit 
records, DNA verified that the appellant served with 
Headquarters Company, 1136th Engineer Construction Group, 
arrived in Japan in September 1945, proceeded to Osaka where 
the unit was stationed until December 1945.  DNA stated that 
it appeared that the unit was not officially involved with 
the occupation of either Hiroshima or Nagasaki and that the 
unit records did not mention the performance of temporary 
duty in either Hiroshima or Nagasaki.  DNA stated that the 
available documentation indicated that the unit remained in 
the Osaka/Wakayama region, which lies approximately 160 miles 
east of Hiroshima and about 320 miles northeast of Nagasaki.

The appellant has made significant efforts to obtain evidence 
that would corroborate his recollections of travel to 
Hiroshima, including obtaining morning reports for his unit, 
contacting his unit's commanding officer and attempting to 
contact and obtain information about the lieutenant with whom 
and on whose orders he traveled to Hiroshima.  The appellant 
reports that the morning reports contained no useful 
information, the commanding officer did not recall the 
incident, and he learned that the lieutenant died of lung 
cancer in 1987.  At the appellant's request, VA located and 
reviewed its file on the lieutenant, but it contained no 
information relevant to this veteran's claim.  For purposes 
of consideration of the appellant's claim under 38 C.F.R. § 
3.311, VA has accepted the appellant's statements as true 
with respect to his activities in Japan as required by 38 
C.F.R. § 3.311(a)(4), which in pertinent part states that in 
cases involving Hiroshima and Nagasaki occupation claims if 
military records do not establish presence or absence from a 
site at which exposure to radiation is claimed to have 
occurred, the appellant's presence at the site will be 
conceded.

In a letter dated in January 1990, DNA reported that based on 
unit records, those assigned to the appellant's unit would 
not be considered at risk of exposure to radiation from the 
strategic bombing of Hiroshima and Nagasaki.  In October 
1994, after it was advised of the appellant's reported trip 
to Hiroshima, DNA reported that the information it had 
previously reported concerning the appellant's unit remained 
valid, but that as a point of reference, a scientific dose 
reconstruction indicated that an eight-hour visit to 
Hiroshima ground zero as early as October 7, 1945, (the day 
occupation forces arrived in that city) resulted in a 
calculated dose of less than 0.001 rem.  In accordance with 
the provisions of 38 C.F.R. § 3.311, the RO forwarded the 
case to the Under Secretary for Benefits who requested an 
opinion from the Under Secretary for Health as to the 
relationship between the appellant's melanoma and his 
exposure to ionizing radiation in service.  In that request, 
the Under Secretary for Benefits provided information 
concerning the dose assessment for the appellant, his age at 
exposure and employment history, as well as time-lapse 
between exposure and onset of the melanoma.

In a July 1996 memorandum, the VA Chief Public Health and 
Environmental Hazards Officer, responded to the opinion 
request.  Considering scientific literature and citing to an 
excerpt of a book concerning the medical effects of ionizing 
radiation (a copy of the excerpt was later provided to the 
appellant), she observed that malignant melanomas did not 
appear to be caused by ionizing radiation. Considering this 
and the DNA estimate that the appellant was exposed to a dose 
of ionizing radiation of less than 0.001 rem during military 
service, she concluded that it was unlikely that the 
appellant's malignant melanoma involving the chest wall could 
be attributed to exposure to ionizing radiation in service.

In a July 1996 memorandum titled Radiation Review under 38 
C.F.R. § 3.311, the Acting Director, Compensation and Pension 
Service (Under Secretary for Benefits) considered the medical 
opinion from the Under Secretary for Health.  The Under 
Secretary for Benefits stated that as a result of the medical 
opinion from the Under Secretary for Health and following 
review of the evidence in its entirety, it was his opinion 
that there was no reasonable possibility that the appellant's 
malignant melanoma involving the chest wall resulted from 
radiation exposure in service.

Based on this evidence, the RO continued its denial of the 
appellant's claim and he objected contending that the 
radiation dose assessment obtained for him did not take into 
account his radiation exposure from eating off the tables 
covered with the aluminum sheets salvaged from Hiroshima.  He 
later objected to the dose assessment because it did not 
explicitly consider his radiation exposure from the pipe 
wrenches.  In addition, through direct correspondence with 
DNA, he objected to what he perceived as their failure to 
take into consideration the possibility that he had visited a 
"hot spot" which he interpreted from diagrams in a DNA fact 
sheet to have the potential for an exposure assessment 30 
times greater that that assigned to him.

In a detailed letter dated in June 1997, DSWA (the successor 
to DNA) explained its determination that the salvaged 
aluminum sheets from the Hiroshima area were free of fallout 
and activation products and were not a source of radiation 
exposure when salvaged or during the time they were used to 
cover the wooden mess tables. Considering this, and the 
appellant's statement that he was in Hiroshima one time and 
completed the salvage in about 20 minutes, DSWA concluded 
that the appellant's radiation exposure from his stated 
activities was 0.00 rem.

In July 1997, the RO returned the case to the Under Secretary 
for Benefits.  In a September 1997 letter, the Compensation 
and Pension Service Director (Under Secretary for Benefits) 
stated that it had reviewed the claims folder, including the 
June 1997 letter from DSWA in which it indicated that the 
appellant's radiation exposure was 0.00 rem.  The Under 
Secretary for Benefits concluded that in the absence of a 
radiation exposure greater than 0.00 rem, the latest dose 
estimate cited by DSWA, further consideration under 38 C.F.R. 
§ 3.311 was not in order.

In a letter dated in February 1999, DTRA reported that it had 
considered all the available statements from the appellant 
concerning his handling of the two pipe wrenches he salvaged 
from Hiroshima.  DTRA stated that it had considered the 
appellant's October 1989 letter that mentioned the pipe 
wrenches and the circumstances described therein and 
subsequent to it and found no basis for revising its prior 
assessment as the appellant's statements provided no 
additional or amplifying information.  DTRA concluded that 
the radiation dose information for the appellant provided in 
October 1994 (less than 0.001 rem) and June 1997 (0.0 rem, 
the rounded value of the 1994 dose) remained current.

In March 1999, the RO returned the case to the Under 
Secretary for Benefits.  In an April 1999 letter to the RO, 
the Under Secretary for Benefits stated that he had reviewed 
the claims folder and noted the radiation dose assessments, 
including the June 1997 and February 1999 letters from 
DSWA/DTRA, and concluded that further consideration under 38 
C.F.R. § 3.311 was not in order.

In a May 1999 letter, the VA Chief Public Health and 
Environmental Hazards Officer (Under Secretary for Health) 
responded to an April 1999 letter in which the appellant 
expressed concern that the RO had reported an incorrect 
number for his age at exposure to ionizing radiation.  She 
informed the appellant that no age-specific screening doses 
were available for skin cancer, and the apparent error would 
therefore have no bearing on the medical opinion her office 
provided.

In a June 1999 letter to the appellant, DTRA informed the 
appellant that the radiation dose provided for him (less than 
0.001 rem, or 0.0 rem rounded) represented the highest level 
of the dose range for him.  DTRA also explained that the 
appellant had misinterpreted the units of measure he had 
noted on the 1980 fact sheet.  It pointed out that using the 
correct unit of measurement, his radiation exposure 
calculated to 0.021 millirem per hour.  It explained that 
since doses were reported in units of rem, not millirem, his 
dose would be approximately 0.000021 rem, which, as reported, 
made his dose less than 0.001 rem (0.0 rem rounded).

In her October 1999 letter, Dr. Grethlein stated that she 
discussed with the appellant the data that is available 
regarding the connection between radiation exposure and skin 
cancer.  She stated that she reviewed several sources 
including and article from Cancer Causes Control, 1988, 
titled Skin Tumor Risk Among Atomic-Bomb Survivors in Japan.  
Dr. Grethlein indicated that in this study, there was an 
excess relative risk for melanoma that did not yet achieve 
statistical significance.  She said that in another study 
from J Radiat Res, 1991, titled Incidence of Skin Cancer 
Among Nagasaki Atomic Bomb Survivors, there was a high 
correlation between the incidence of skin cancer and the bomb 
center.  Dr. Grethlein concluded that there was some evidence 
supporting the hypothesis that melanoma may have been caused 
by radiation exposure.  As enclosures to her letter, Dr. 
Grethlein provided abstracts of those and other articles.

As previously stated, in a May 2003 study of the NRC, it was 
reported that reconstructions of veterans' exposures to 
ionizing radiation used for determining VA benefits 
eligibility had been underestimated.  See A Review of the 
Dose Reconstruction Program of the Defense Threat Reduction 
Agency, The National Academies Press, May 8, 2003).  Thus, 
based on the May 2003 report by the NRC on reconstructed 
radiation doses, the RO subsequently requested that DTRA 
provide VA with a revised radiation dose estimate for the 
appellant.       

In a letter dated in October 2004, DTRA stated that in light 
of the May 2003 study from the NRC and in response to the 
RO's request for a revised dose estimate for the appellant, 
they had reviewed the appellant's dose assessment previously 
provided in their letter of February 1999 and concluded that 
the appellant's "worse case" dose from external radiation, 
inhalation, and ingestion was less than one rem.  According 
to DTRA, the NRC report concurred with that assessment, 
noting that "the dose to even the most exposed of the 
occupation troops in Japan from both internal and external 
exposure was probably well below 1 rem."  DTRA indicated 
that that dose met the requirements of the NRC study.  

In August 2005, the RO returned the case to the Under 
Secretary for Benefits.  In an August 2005 letter to the RO, 
the Under Secretary for Benefits noted that in the October 
2004 letter from DTRA, DTRA concluded that the appellant's 
worse case dose from external radiation, inhalation, and 
ingestion was less than 1 rem.  The Under Secretary for 
Benefits also stated:

Skin cancer usually had been attributed 
to ionizing radiation at high doses, 
e.g., several hundred rads.  Excess 
numbers of basal cell cancers also had 
been reported in skin which received 
estimated doses of 9 to 12 rads in 
margins of irradiated areas (Health 
Effects of Exposure to Low Levels of 
Ionizing Radiation (BER V), 1990, pages 
325 to 327).  An increased risk for basal 
cell but not squamous cell skin cancers 
had been seen in atomic bomb survivors 
(Ron et al., Skin tumor risk among 
atomic-bomb survivors in Japan, Cancer 
Causes and Control, Volume 9, 1998, page 
395).  

The risk of malignant melanoma from 
exposure to ionizing radiation is not 
clear.  Some clinical studies suggest 
that high radiation-therapy doses may 
cause that form of skin cancer (Licata et 
al., Malignant Melanoma and Other Second 
Cutaneous Malignancies in Cutaneous T-
Cell Lymphoma, Archives of Dermatology, 
April 1995, pages 432-435; Leff and 
Henkind, Rhabdomyosarcoma and Late 
Malignant Melanoma of the Orbit, 
Ophthalmology, Volume 90, 1983, pages 
1258-1260).  However, national and 
international publications on radiation 
risk do not give explicit risk factors 
for radiation-induced malignant melanomas 
or state that the association was 
equivocal.  These reports are based on 
large epidemiological studies [National 
Committee on Radiation Protection and 
Measurements reports 104 (1990) and 115 
(1993); International Commission on 
Radiological Protection publications 59 
(1992) and 60 (1991); BEIR V, (1990)].  
Among Japanese atomic bomb survivors, a 
large excess relative risk point estimate 
for malignant melanomas was found but 
this was statistically nonsignificant and 
the confidence interval was extremely 
wide (Ron et al., pages 393 and 395).

The Interactive Radiepidemiological 
Program (IREP) of the National Institute 
for Occupational Safety and Health 
(NIOSH) . . . was utilized to estimate 
the likelihood that exposure to ionizing 
radiation was responsible for the 
malignant melanoma.  The computer 
software calculated a 99-percent value 
for the probability of causation for the 
melanoma of 7.94 percent.  

In light of the above, the Under Secretary for Health stated 
that "in our opinion," it was unlikely that the appellant's 
malignant melanoma of the chest wall could be attributed to 
exposure to ionizing radiation in service.

In a September 2005 memorandum titled Radiation Review under 
38 C.F.R. § 3.311, the Under Secretary for Benefits 
considered the medical opinion from the Under Secretary for 
Health.  The Under Secretary for Benefits stated that as a 
result of the medical opinion from the Under Secretary for 
Health and following a review of the evidence in its 
entirety, it was his opinion that there was no reasonable 
possibility that the appellant's skin cancers were the result 
of such exposure.  

Once a claim has been fully developed pursuant to the 
procedures set forth in 38 C.F.R. § 3.311, as it has been 
here, it remains the Board's responsibility to evaluate the 
evidence and determine whether the appellant's malignant 
melanoma was in fact the result of exposure to ionizing 
radiation.

The question which must be answered by the Board, therefore, 
is whether there is a nexus between the appellant's malignant 
melanoma diagnosed in 1955 and his exposure to radiation in 
1945.  The question presented in this case is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
However, as discussed above, the record on appeal contains 
medical opinions that have been submitted by the appellant or 
obtained by VA.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

With respect to the matter now under consideration, the only 
evidence in favor of the claim that the appellant's malignant 
melanoma was due to radiation exposure in service is the 
opinion of Dr. Grethlein, who is an oncologist.  The Board 
looks at factors such as the health care provider's knowledge 
and skill in analyzing the medical data.   See Guerrieri, 
supra; see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  
However, Dr. Grethlein has only stated that there is some 
evidence supporting the hypothesis that melanoma may have 
been caused by radiation exposure, and the evidence she cites 
were studies that found a high correlation between the 
incidence of skin cancer and the Nagasaki bomb center and 
observed in Japanese bomb survivors an excess relative risk 
for melanoma that did not yet achieve statistical 
significance.  There is, however, no indication that she 
quantitatively analyzed the pertinent information in this 
case, including consideration of the radiation dose estimate 
(less than 0.001 rem) and revised radiation dose estimate 
(less than one rem) from DTRA.  The Board therefore places 
little weight of probative value on what is no more than a 
suggestion from Dr. Grethlein that melanoma "may" have been 
caused by radiation exposure.  Moreover, the Board observes 
that the opinion from Dr. Grethlein is speculative, and as 
stated above, a finding of service connection may not be 
based on a resort to speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2005).

On the other hand the opinion of the VA Chief Public Health 
and Environmental Hazards Officer, which is based on a 
quantitative analysis of a radiation dose assessment, 
including a revised radiation dose assessment which was 
provided after the May 2003 NRC study, is clearly against 
finding a causal relationship between the appellant's 
radiation exposure and his malignant melanoma.  Likewise, the 
advisory opinion of the Under Secretary for Benefits 
considered the evidence in its entirety, including the 
revised dose estimate and time lapse between exposure and 
onset of the disease.  The Board gives greater weight of 
probative value to the medical opinion of Chief Public Health 
and Environmental Hazards Officer and that of the Under 
Secretary for Benefits, because they are based on the 
radiation dose assessment reported for the appellant, 
including the revised radiation dose assessment, and explain 
the reasons for their conclusions.

Although the appellant has expressed his opinion that his 
malignant melanoma was attributable to his exposure to 
radiation during service, lay persons such as the appellant 
are not competent to render opinions concerning medical 
causation.  Espiritu, 2 Vet. App. at 492.

In the May 2005 remand decision, the Board advised the 
appellant that he may submit his own radiation dose estimate 
in conjunction with his claim, and that he should be directed 
to the provisions of 38 C.F.R. § 3.311(a)(3)(ii), which 
states that a dose estimate shall be considered from a 
"credible source" if prepared by a person or persons 
certified by an appropriate professional body in the field of 
health physics, nuclear medicine or radiology and if based on 
analysis of the facts and circumstances of the particular 
claim.  In this regard, in a letter addressed to Dr. Neil S. 
Otchin, M.D., VA Program Chief for Clinical Matters, Office 
of Public Health and Environmental Hazards, dated in November 
2004, the appellant noted that attached to his letter were 
copies of the June 2001 and October 2001 CT studies of his 
chest from the Diagnostic Imaging Center showing "radiation 
scarring" in his left lung.  The appellant stated that the 
scarring in his left lung could only have come from the 
radiation to which he was exposed on his trip to Hiroshima.  
According to the appellant, DTRA did not consider his 
"radiation scarring" when they provided his radiation dose 
estimate and, as such, he argued that his dose estimate was 
"more than one rem."  

In a November 2004 letter from Dr. Otchin to the appellant, 
Dr. Otchin stated that in response to the appellant's 
November 2004 letter and because of the appellant's concern 
about the CT findings, the director of the VA radiology 
program was asked to review the reports the appellant had 
enclosed.  In this regard, Dr. Otchin noted that the 
following comments were provided:  

Radiation can cause damage to the lungs.  
This happens in the setting of radiation 
therapy and results from much larger 
doses of radiation than the maximum 
calculated dose than you received as 
reported by the Defense Threat Reduction 
Agency.  Radiation damage, if present, 
affects the entire radiated lung field.  
The reticulonodular changes noted in the 
report are quite common and can result 
from past infection.  

By correspondence from the appellant, dated in May 2005, the 
appellant contended that based on the November 2004 letter 
from Dr. Otchin, he had a "new dose estimate from the 
director of the VA radiology program."  The appellant 
maintained that the director of the VA radiology program had 
reviewed his CT reports and had stated that the radiation 
scarring in his lung represented a much larger dose of 
radiation than the maximum calculated does that DTRA had 
provided.  However, the Board observes that the appellant has 
clearly misinterpreted the November 2004 letter from Dr. 
Otchin in that Dr. Otchin did not provide a new dose estimate 
for the appellant in the November 2004 letter; rather, Dr. 
Otchin discussed radiation therapy and how it could cause 
damage to the lungs and that such damage resulted from much 
larger doses of radiation than the maximum calculated dose 
than the appellant received as reported by DTRA.  Thus, there 
is no evidence of record showing that the appellant has 
provided his own radiation dose estimate for the Board to 
consider in addition to the revised dose estimate provided by 
DTRA in October 2004.  

The Board also notes that in the November 2004 letter from 
Dr. Otchin, Dr. Otchin indicated that while not impossible, 
it would be quite unlikely for breast cancer to result from 
the low radiation dose that the appellant reported to have 
received.  However, to the extent that this statement goes to 
the question of whether the appellant's claimed breast cancer 
is related to in-service radiation exposure, the Board notes 
that as previously discussed, the Board has determined that 
the appellant's only cancer was malignant melanoma, a skin 
cancer, and that the competent and probative medical evidence 
of record does not demonstrate that the appellant has at any 
time had breast cancer.   

Accordingly, the Board concludes that, taking into 
consideration the provisions of 38 C.F.R. § 3.311, the 
preponderance of the evidence is against the appellant's 
claim.

Combee 

With respect to the application of Combee, review of the 
record shows that other than the contentions regarding a 
causal relationship between in-service radiation exposure and 
his cancer, the appellant has not presented nor does the 
record reveal any other potential theory for a grant of 
service connection for his malignant melanoma and the 
residuals thereof.  As was discussed earlier, the Board has 
found the preponderance of the evidence to be against the 
appellant's proposition that his malignant melanoma was 
etiologically related to radiation exposure sustained during 
service.  The appellant has presented no other relevant 
evidence than that discussed above, and the evidence that has 
been obtained under VA's duty to assist is, as discussed 
above, is against the claim.

In summary, the Board finds that the competent and probative 
medical and other evidence of record does not demonstrate 
that the appellant has at any time had cancer of the breast.  
Further, the Board also finds that the competent and 
probative medical and other evidence does not demonstrate 
that the appellant's malignant melanoma of the chest wall was 
present until more than a year after service or that it was 
etiologically related to any incident of service including 
exposure to ionizing radiation.  The Board therefore 
concludes that malignant melanoma of the chest wall 
(sometimes claimed as breast cancer) was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  Accordingly, the benefit sought on appeal 
is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).    


II.  Entitlement to service connection for 
bilateral hearing loss, and entitlement to an 
increased (compensable) rating for bilateral 
external otitis, otomycosis 

A.  Veterans Claims Assistance Act of 2000

In November 2000, the VCAA was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA are applicable to 
the appellant's claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  

With respect to VA's duty to notify, the RO sent the 
appellant letters in July 2004 and in May 2005, in which he 
was notified of the types of evidence he needed to submit, 
and the development the VA would undertake.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The letters 
specifically informed the appellant what was needed from him 
and what VA would obtain on his behalf.  Id.  For example, 
the letters told him that VA would help obtain medical 
records, employment records, or records from other Federal 
agencies.  The appellant was informed that he was responsible 
for providing sufficient information to VA so records could 
be requested.  In addition, the Board observes that the May 
2002 statement of the case provided the appellant with the 
text of the relevant portions of the VCAA, as well as the 
implementing regulations.  Therefore, in light of the above, 
the Board finds that the VA's duty to notify has been fully 
satisfied, and that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  Simply 
put, in this case, the claimant was provided every 
opportunity to submit evidence.  He was also provided with 
notice of the requirements pertinent to his service 
connection claim, to include on a secondary basis, and 
pertinent to his increased rating claim.  The appellant was 
further provided notice of what evidence he needed to submit, 
and notice of what evidence VA would secure on his behalf.  
He was given ample time to respond.  

In the present case, the Board notes that it was not until 
after the original rating action on appeal was promulgated 
did the RO provide notice to the appellant regarding the duty 
to notify him of the evidence he must provide, and the 
evidence that VA would obtain on his behalf.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Nevertheless, the 
Board observes that in regard to the issues on appeal, there 
is no indication that there is additional evidence that has 
not been obtained and that would be pertinent to the present 
claims.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claims.  Quartuccio, 16 Vet. App. at 183, 187.  Moreover, 
the appellant has also been notified of the applicable laws 
and regulations that set forth the criteria for the claims 
for service connection for bilateral hearing loss, to include 
as secondary to service-connected bilateral external otitis, 
otomycosis, and for an increased (compensable) rating for 
bilateral external otitis, otomycosis.  The discussions in 
the statement of the case and the supplemental statement of 
the case have further informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.     

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran [appellant] 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).     

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in November 2001, December 2004, and 
February 2005, the appellant underwent VA examinations which 
were pertinent to his service connection and increased rating 
claims.  The Board further observes that in this case, there 
is no outstanding evidence to be obtained, either by VA or 
the appellant.  The RO has obtained all relevant VA and 
private medical records identified by the appellant.  By a 
July 2004 decision, the Board remanded this case for further 
development.  At that time, the Board noted that according to 
the appellant, he was scheduled to undergo a Magnetic 
Resonance Imaging (MRI) in February 2002 to check his middle 
ear.  However, the report referred to by the appellant was 
not of record.  Thus, the Board remanded this case and 
requested, among other things, that the RO obtain the 
February 2002 MRI report, if available.  In December 2005, 
the RO received VA outpatient treatment records, from 
November 2001 to November 2005.  The records show that in 
December 2002, it was noted that although an MRI had been 
recommended for the appellant, the appellant's 
otolaryngologist later determined that an MRI was not 
necessary.  In addition, although it was again recommended at 
the time of the December 2002 visit that the appellant 
undergo a MRI, it was reported that the appellant refused to 
have an MRI done.  Consequently, given the standard of the 
new regulation, the Board finds that VA did not have a duty 
to assist that was unmet.  The Board also finds, in light of 
the above, that the facts relevant to this appeal have been 
fully developed and there is no further action to be 
undertaken to comply with the provisions of the regulations 
implementing the VCAA.  Therefore, the appellant will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield, 19 
Vet. App. at 103. 


B.  Service connection - bilateral hearing loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  For certain chronic 
disorders, including sensorineural hearing loss, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  The Court 
has held that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal audiometric testing limits at separation from 
service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
The Court explained that when audiometric test results do not 
meet the regularity requirements for establishing a 
"disability" at the time of the veteran's separation, the 
veteran may nevertheless establish service connection for a 
current hearing disability by submitting competent evidence 
that the current disability is causally related to service.  
Id. at 160.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service- connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The Court has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.

In this case, the appellant contends that due to his service-
connected bilateral external otitis, otomycosis, he developed 
bilateral hearing loss.  In the alternative, the appellant 
maintains that he currently experiences bilateral hearing 
loss that is related to his period of military service, 
specifically to in-service noise exposure.

It is not in dispute that the appellant has current bilateral 
hearing loss.  In this regard, in November 2001, the 
appellant underwent a VA audiological examination.  The VA 
audiological examination revealed that the appellant had pure 
tone air conduction threshold levels in the right ear at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz as follows: 25, 25, 45, 
60, and 65 decibels, respectively, with a pure tone average 
of 49 decibels.  In the left ear for the same frequencies, he 
had pure tone air conduction threshold levels of 45, 55, 60, 
85, and 85 decibels, with a pure tone average of 71 decibels.  
Thus, the Board finds that the audiometric findings obtained 
from the November 2001 VA audiological examination reflect 
the required thresholds for a finding of hearing impairment 
in both ears under 38 C.F.R. § 3.385.  However, after 
reviewing the evidence of record, the Board finds that the 
medical evidence does not show that his bilateral hearing 
loss is related to his military service, or was caused or 
made worse by his service-connected external otitis, 
otomycosis.      

The appellant's WD AGO Form 53-55, Honorable Discharge, shows 
that he served in the United States Army from March 1943 to 
January 1946.  His Military Occupational Specialty (MOS) was 
as a radio operator.  

The appellant's service medical records are negative for any 
complaints or findings of bilateral hearing loss.  The 
records show that in January 1946, the appellant underwent a 
separation examination.  At that time, it was noted that the 
appellant did not have any ear, nose, or throat 
abnormalities.  The appellant's hearing was 15/15, 
bilaterally, on whispered voice testing.  Audiometric testing 
was not performed.  

In the instant case, the first evidence of record of left ear 
hearing loss defined by 38 C.F.R. § 3.385 is in September 
1968, approximately 22 years after the appellant's discharge 
from the military.  Cf. Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000) (noting that aggravation may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  In this regard, in a 
September 1968 VA audiological examination, the appellant had 
pure tone air conduction threshold levels in the left ear at 
500, 1,000, 2,000, and 4,000 Hertz as follows: 15, 10, 15, 
and 60 decibels, respectively.  In addition, the first 
evidence of record of right ear hearing loss defined by 
38 C.F.R. § 3.385 is in November 2001, approximately 55 years 
after the appellant's discharge from the military.  Id.     

In November 2001, the appellant underwent a VA examination 
which was pertinent to his service-connected bilateral 
external otitis, otomycosis.  In an addendum dated in 
December 2001, the examiner who conducted the appellant's 
November 2001 VA examination stated that she had reviewed 
records brought by the appellant showing that he had been 
treated for external ear canal fungal infections.  She stated 
that there were no records showing treatment of middle ear 
infections.  The examiner indicated that the tympanic 
membrane was normal in appearance and there was no evidence 
of thickening or scarring.  According to the examiner, that 
was why she felt that the appellant's hearing loss was not 
related to the fungal ear canal infections.  

By a July 2004 decision, the Board remanded this claim.  At 
that time, the Board stated that in regard to the December 
2001 addendum, it was unclear as to whether it was because of 
the absence of evidence of thickening or scarring of the 
tympanic membranes alone or in combination with the absence 
of records showing treatment of middle ear infections that 
the examiner concluded that the appellant's hearing loss was 
not related to the fungal ear canal infections.  Thus, the 
Board remanded this case and requested that the appellant 
undergo a VA audiological examination.  After the examination 
and review of the record, the examiner was requested to 
provide an opinion as to whether it was at least as likely as 
not that any current hearing loss was caused or chronically 
worsened by the appellant's service-connected bilateral 
external otitis, otomycosis.  The examiner was further 
requested to provide an opinion as to whether it was at least 
as likely as not that any current hearing loss was causally 
related to the appellant's active service or any incident of 
service.  

As per the Board's July 2004 remand decision, a VA 
audiological examination was conducted in December 2004.  At 
that time, the examiner noted that she had reviewed the 
appellant's claims file.  The examiner stated that while the 
appellant was in the military, he worked as a radio operator 
and telephone lineman.  According to the examiner, in October 
1949, the appellant was granted service connection for 
external otitis.  In September 1968, the appellant underwent 
a VA audiological examination and presented with normal 
hearing in the right ear at 250 to 4,000 Hertz, and in the 
left ear, he presented with normal hearing at 250 to 2,000 
Hertz, with a moderately severe hearing loss of 60 decibels 
at 4,000 Hertz.  That was 20 years after the appellant's 
discharge.  The examiner noted that the progression of 
hearing tests from 1985 to the present indicated that from 
age 60, the appellant had demonstrated a progressive 
bilateral hearing loss.  The examiner reported that according 
to the appellant, he had 50 years of noise exposure as a 
carpenter without ear protection.  The appellant was also a 
seasonal hunter.  Following the audiological evaluation, the 
examiner interpreted the results as showing right ear normal 
hearing at 250 and 500 Hertz, with a mild sloping to severe 
sensorineural hearing loss at 1,000 to 8,000 Hertz, and left 
ear mild sloping to profound sensorineural hearing loss.  The 
examiner opined that it was not at least as likely as not 
that the hearing loss the appellant currently presented with 
was related to the external otitis and/or fungal infection 
that he had contracted in the service.  According to the 
examiner, the audiometric information indicated that there 
were no air-borne gaps which would indicate conductive 
pathology.  The examiner noted that the middle ear mobility, 
using tympanometry, was excellent in both ears which also 
suggested a normal functioning tympanic membrane even though 
there may be irregularities in appearance.  The examiner 
further stated that after 20 years working as a carpenter, 
the appellant was still able, in 1968, to present with normal 
hearing in the right ear and only a loss of 60 decibels in 
the left ear at 4,000 Hertz.  Thus, the examiner opined that 
the appellant's sensorineural hearing loss was more likely 
related to occupational and recreational noise exposure, as 
well as the change in hearing with age from 60 to 80.       

In February 2005, the appellant underwent a VA examination.  
Following the physical examination, the diagnosis was chronic 
external otitis with history of otomycosis, with residual 
intense pruritus.  The examiner opined that the appellant's 
hearing loss was not at least as likely as not related to the 
appellant's active service.  

In June 2005, the examiner from the appellant's December 2004 
VA audiological evaluation provided an addendum to the 
December 2004 VA audiological evaluation report.  In the 
addendum, the examiner restated her opinion that it was not 
at least as likely as not that any current hearing loss was 
caused by or chronically worsened by the appellant's service-
connected bilateral external otitis.  The examiner further 
opined that it was not at least as likely as not that any 
current hearing loss was casually related to the appellant's 
active service or an incident of service.  According to the 
examiner, the etiology of the appellant's hearing loss was 
occupational and recreational noise exposure and aging.  The 
examiner reported that the appellant's hearing showed a 
progressive hearing loss after age 60  

In July 2005, the examiner from the appellant's February 2005 
VA examination provided an addendum to the February 2005 VA 
examination report.  In the addendum, the examiner restated 
her opinion that the appellant's hearing loss was not at 
least as likely as not related to the appellant's active 
service.  The examiner also reported that history of episodes 
of otitis external and pruritus of the canals did not cause 
hearing loss.  

In light of the above, although the evidence of record shows 
that the appellant currently has bilateral hearing loss, the 
medical evidence does not show that his bilateral hearing 
loss is related to his military service, or was caused or 
made worse by his service-connected bilateral external 
otitis, otomycosis.  As previously stated, the appellant's 
service medical records are negative for any complaints or 
findings of bilateral hearing loss.  In addition, the first 
evidence of left ear hearing loss is in September 1968, 
approximately 22 years after the appellant's discharge from 
the military.  Moreover, the first evidence of record of 
right ear hearing loss is in November 2001, approximately 55 
years after the appellant's discharge from the military.  
Furthermore, there is no credible and probative medical 
evidence of record which links the appellant's bilateral 
hearing loss to his period of active military service, or in 
the alternative, to his service-connected bilateral external 
otitis, otomycosis.     

The only evidence of record supporting the appellant's claim 
is his own lay opinion that he currently has bilateral 
hearing loss which was caused or made worse by his service-
connected bilateral external otitis, otomycosis, or in the 
alternative, that he currently has bilateral hearing loss 
which was incurred during his period of active military 
service.  However, the appellant has not been shown to 
possess the training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation, and 
his opinion thus does not constitute competent medical 
evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, Vet. App. 
195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for bilateral hearing loss, to include as 
secondary to service-connected bilateral external otitis, 
otomycosis.  There is no medical evidence of record showing 
that the appellant's bilateral hearing loss was caused or 
made worse by his service-connected bilateral external 
otitis, otomycosis.  In addition, there is no medical 
evidence on file linking the appellant's currently diagnosed 
bilateral hearing loss to service or to any incident of 
service, despite the appellant's assertions that such a 
causal relationship exists.  As there is no evidence of 
bilateral hearing loss during the appellant's period of 
active military service, or bilateral hearing loss within one 
year subsequent to service discharge, and there is no 
evidence which provides the required nexus between military 
service and bilateral hearing loss, service connection for 
bilateral hearing loss is not warranted.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).      


C.  Increased rating - bilateral external otitis, otomycosis

By a November 1949 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
bilateral external otitis, otomycosis.  At that time, the RO 
noted that the appellant's service-connected external otitis, 
otomycosis, was inactive.  The RO assigned a zero percent 
disability rating, effective from August 26, 1949.

In November 2000, the appellant requested that his service- 
connected external otitis, otomycosis, be reevaluated for a 
higher rating.  In support of his claim, the appellant 
submitted private medical records, from January 1985 to 
November 2000.  The records show that cerumen was 
intermittently removed from both ears.  In October 1991, it 
was noted that the appellant had some fungus debris in his 
left ear which he had had since World War II.  It was 
suggested that the appellant try some vinegar and water 
irrigations in his ears on a daily basis.  In May 1995, it 
was reported that the appellant had some activity in his 
right ear "funguswise."  

On November 26, 2001, the appellant underwent a VA 
examination.  At that time, the appellant stated that during 
his military career, he had multiple ear infections in both 
ears.  According to the appellant, in 1945, he developed a 
fungal infection in both ears and was treated with irrigation 
and cleaning, with alcohol and vinegar solutions.  The 
appellant noted that the aforementioned treatment did not 
help and that nothing ever got rid of the fungal infection.  
He indicted that since his discharge, he had gone to the 
doctor every two weeks for about 20 years.  According to the 
appellant, he had not had any flare-ups in several years but 
that his ears remained very itchy.  Upon physical 
examination, there was deformity of the auricle, and there 
was no tissue loss.  Examination of the external ear canal 
showed that there was no edema or discharge.  There was a 
slight pinkness to the skin and there was a moderate amount 
of scaling.  The tympanic membrane was normal in appearance; 
"gray and pearly."  Mastoids were normal and there was no 
evidence of any discharge or evidence of cholesteatoma.  
There was no active ear disease present, and there was no 
evidence of a fungal infection.  There was some dry cerumen 
at the base of the ear canal.  There was no evidence of 
middle ear infection.  There were no complaints of peripheral 
vestibular disorders.  The appellant had no complaints of 
dizziness or staggering gait.  The diagnosis was that there 
was a history of fungal infection, with no current evidence 
of fungal infection or otitis externa.         

At an audiological evaluation on the same date, November 26, 
2001, another examiner noted that the appellant's ear canals 
were wet, with a foul odor coming from the left side.  

In January 2002, the RO received a VA Medical Center (VAMC) 
outpatient treatment record, dated in April 1998.  The April 
1998 treatment record shows that at that time, the appellant 
was seen for follow-up of chronic otitis externa and it was 
noted that he had left fungal otitis external.  Upon physical 
examination, the right ear was clear and the right tympanic 
membrane was clear.  The left ear tympanic membrane was 
thickened.  

In a November 2004 letter from the appellant, the appellant 
stated that when there was a flare-up of his infected ears, 
they swelled shut and he could not eat or talk.  The 
appellant indicated that the only way to avoid a flare-up was 
to keep all water out of his ears, but even then they itched 
constantly as though something was crawling inside.

In February 2005, the appellant underwent a VA examination.  
At that time, he stated that his ears itched all of the time.  
The appellant noted that he cleaned his ears out with a dry 
Q-tip and that occasionally he noticed some tan colored wax 
on the Q-tip.  He indicated that the vinegar and water that 
was recommended did not help nor did any of the ear drops.  
According to the appellant, he occasionally noticed a spot on 
his pillowcase which looked dark in color.  He reported that 
he had not noticed any foul smell coming from his ears and 
that he had not had any flare-ups in the last year.  The 
examiner noted that in fact, the appellant could not recall 
when he last had a flare-up.  The appellant stated that 
sometimes his ears would swell a little.  

Upon physical examination of the left ear, there was some 
slight scaling and dryness of the external ear.  There was no 
pain on movement of the external ear, and no pain on 
palpation of the tragus or on percussion of the mastoid.  The 
canal had a very slight amount of cerumen in the posterior 
aspect.  There was no erythema, and there was no swelling of 
the tissue.  There was no drainage in the canal.  The 
tympanic membrane was yellow waxy in color, with slight 
injection over the landmarks.  There was no air fluid level, 
and no bulging.  There was slight diminished light reflex; 
otherwise, absolutely normal.  There was no sign of 
perforation or scaring from previous perforations.  There was 
no preauricular adenopathy.  Examination of the right ear 
showed the external ear with slight scaling and dryness.  
There was no pain on movement of the ear, and no pain on 
palpation of the tragus, on percussion of the mastoid.  There 
was no preauricular adenopathy.  The canal had a moderate 
amount of dark brown cerumen in the anterior and superior 
portion, with some flakiness of the cerumen.  The canal 
itself was not swollen or erythematous.  There was no 
drainage, and the tympanic membrane appeared normal with a 
slight yellow waxy appearance, slight injection of the 
landmarks, and a slightly diminished light reflex; otherwise 
normal.  There was no pain on percussion over the mastoid.  
The diagnosis was chronic external otitis, with history of 
otomycosis, with residual intense pruritus.  The examiner 
noted that over the course of 50 years, the appellant had had 
numerous episodes of otitis externa, but had also had lengthy 
periods of time when the infection was inactive.  According 
to the examiner, the appellant had not had any perforations 
of the tympanic membranes and no apparent disease of the 
middle ear or the mastoid sinuses.        

In December 2005, the RO received VAMC outpatient treatment 
records from November 2001 to November 2005.  The records 
show that in December 2003, the appellant underwent a follow-
up examination for his service-connected external otitis, 
otomycosis.  At that time, the appellant stated that he had 
chronic bilateral itching in his ears.  Upon physical 
examination, both ear canals were filled with dry wax, which 
was removed under microscope revealing intact ear canals and 
drums.  The impression was chronic external otitis.  The 
examiner noted that the appellant's ears were cleaned under 
the microscope and that there was no evidence of any active 
infection.  The appellant was given medication for the 
itching.  

In July 2005, the examiner from the appellant's February 2005 
VA examination provided an addendum to the February 2005 VA 
examination report.  In the addendum, the examiner stated 
that following a review of the appellant's claims file, 
including the February 2005 VA examination report, it was her 
opinion that the appellant did not have chronic suppuration, 
which referred to pus formation.  According to the examiner, 
many exams reported the canal skin dry or filled with dry 
wax.  The examiner indicated that the appellant did not have 
a chronic inflammatory process with pus formation.    

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2005), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).   

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although VA is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In the instant case, the appellant maintains that his current 
rating is not high enough for the amount of disability that 
his bilateral external otitis, otomycosis, causes him.  He 
indicates that he has chronic itching and swelling.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

With regard to the appellant's service-connected bilateral 
external otitis, otomycosis, he is currently evaluated at 
zero percent under diagnostic code 6210. Under Diagnostic 
Code 6210, otitis externa with swelling, dry and scaly or 
serous discharge, and itching requiring frequent and 
prolonged treatment, warrants a 10 percent evaluation.  38 
C.F.R. § 4.87, Diagnostic Code 6210 (2005).  In every 
instance where the schedule does not provide a zero percent 
evaluation, a zero percent evaluation will be assigned when 
the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In this case, an increased (compensable) evaluation is not 
warranted.  The appellant's bilateral external otitis, 
otomycosis, is manifested primarily by itching, and slight 
scaling and dryness of the ears.  VAMC outpatient treatment 
records show that in December 2003, the appellant was given 
medication for the itching.  In addition, in the appellant's 
February 2005 VA examination, it was noted that the appellant 
had residual intense pruritus.  However, the criteria for a 
10 percent rating contemplate a symptomatic disorder that 
requires frequent and prolonged treatment, and there is no 
medical evidence showing that the appellant's itching 
requires frequent and prolonged treatment.  In the 
appellant's November 2001 VA examination, the appellant 
stated that he had not had any flare-ups in several years.  
Moreover, in the appellant's February 2005 VA examination, it 
was noted that the appellant could not recall his last flare-
up and it was specifically indicated that he had not had a 
flare-up in the last year.       

Although the medical evidence shows that the appellant has 
slight scaling and dryness of the ears, there is no medical 
evidence of any dry and scaly discharge.  In addition, with 
the exception of one notation of wet ear canals in November 
2001, there is no medical evidence of serous discharge.  
Moreover, there is also no evidence of swelling.  The Board 
recognizes that on November 26, 2001, the appellant underwent 
two VA examinations.  In the first examination, it was noted 
that the appellant's ear canals were wet, with a foul odor.  
However, in the appellant's second examination, the examiner 
specifically stated that there was no edema or discharge.  
Furthermore, although the examiner noted that there was a 
moderate amount of scaling, he also specifically indicated 
that there was no active ear disease present, and that there 
was no evidence of a fungal infection.  The diagnosis was 
that there was a history of fungal infection, with no current 
evidence of fungal infection or otitis externa.  The Board 
also notes that in the February 2005 VA examination, although 
the examiner reported that the appellant had bilateral 
scaling and dryness of the external ears, the canals 
themselves were not swollen or erythematous and there was no 
drainage.  Thus, in light of the above, the finding that the 
appellant experiences itching, and slight scaling and dryness 
of the ears, falls short of the sort of symptomatology which 
would warrant a 10 percent (compensable) evaluation under 
Diagnostic Code 6210.  A symptomatic disorder requiring 
frequent and prolonged treatment is not shown.  

The Board concludes that the preponderance of the evidence is 
against the claim for an increased (compensable) evaluation 
for bilateral external otitis, otomycosis, and the claim is 
denied.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply; 
therefore the claim for an increased (compensable) evaluation 
must be denied.  See Gilbert, supra.     






ORDER

Entitlement to service connection for malignant melanoma of 
the chest wall (sometimes claimed as breast cancer) due to 
exposure to ionizing radiation in service is denied.   

Entitlement to service connection for bilateral hearing loss, 
to include as secondary to service-connected bilateral 
external otitis, otomycosis, is denied.  

Entitlement to an increased (compensable) rating for 
bilateral external otitis, otomycosis, is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


